Exhibit 12(b) I, James G. O’Brien, President and I, Troy Statczar, Treasurer of the Henderson Global Funds (the “Trust”), each certify that: 1. The Form N-CSR of the Trust for the period ended January 31, 2016 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. By:/s/ James G. O’Brien James G. O’Brien President (principal executive officer) of Henderson Global Funds Date:April 5, 2016 By:/s/ Troy Statczar Troy Statczar Treasurer (principal financial officer) of Henderson Global Funds Date:April 5, 2016
